Citation Nr: 1113151	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-29 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel syndrome, currently rated as 30 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the knees.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand injury with arthritis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral wrist injury with arthritis.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mild obstructive disease with shortness of breath, to include as due to undiagnosed illness.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anemia.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.

9.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to November 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio and a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  The Veteran's claim is under the jurisdiction of the RO in North Little Rock, Arkansas.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  At his December 2009 VA examination the Veteran indicated that he was a full-time student.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 received in August 2009 the Veteran indicated that he wanted a Board hearing, and such a hearing was scheduled for December 2, 2010.  Prior to the scheduled hearing the Veteran contacted VA and outlined circumstances that precluded his appearance for the Board hearing and requested that such hearing be rescheduled.  The Board finds that good cause (involvement in a motor vehicle accident) has been provided as to his request to reschedule the December 2, 2010 Board hearing.  As such, the Veteran should be afforded another opportunity to provide testimony as to the issues on appeal at a Board hearing.  See 38 C.F.R. § 20.704(d) (2010).

In view of the foregoing, the case is hereby remanded for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing at the earliest available opportunity, unless otherwise indicated, with appropriate notification to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


